Citation Nr: 0818373	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-21 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial higher (compensable) rating for 
hypertension.   
 
2.  Entitlement to an initial higher (compensable) rating for 
bilateral hearing loss.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from November 1983 to November 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a from a December 2005 RO rating 
decision that granted service connection and a noncompensable 
rating for hypertension, effective February 22, 2005, and 
granted service connection and a noncompensable rating for 
bilateral hearing loss, effective February 22, 2005.  

The December 2005 RO decision also denied service connection 
for a left wrist disability, a right middle finger 
disability, constipation, chronic sinusitis, epididymitis 
(claimed as left testicular pain), and for a respiratory 
disorder, to include as due to an undiagnosed illness.  The 
veteran also filed a notice of disagreement as to those 
issues in February 2006.  A June 2006 RO decision granted 
service connection for a testicular nodule (claimed as left 
testicular pain), effective February 22, 2005.  A statement 
of the case as to the issues of entitlement to service 
connection for a left wrist disability, a right middle finger 
disability, constipation, chronic sinusitis, and for a 
respiratory disorder, to include as due to an undiagnosed 
illness, was issued in June 2006.  The record does not 
reflect that a timely substantive appeal has been submitted 
as to those issues.  Thus, the Board does not have 
jurisdiction over those claims. 38 C.F.R. §§ 20.200, 20.202, 
20.302.


FINDINGS OF FACT

1.  Since the effective date of service connection on 
February 22, 2005, the veteran's service-connected 
hypertension is manifested by diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or a history of diastolic pressure predominantly 
100 or more requiring continuous medication.  

2.  The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity Level 1 in the right ear and 
auditory acuity Level I in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for 
hypertension have been met continuously since service 
connection for that disorder became effective on February 22, 
2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2007).  

2.  The criteria for an initial higher (compensable) rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Also, a general 
notification that the claimant may submit any other evidence 
he has in his possession that may be relevant to the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in a March 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for service connection for 
hypertension and for bilateral hearing loss, and in an August 
2007 letter the RO provided notice regarding what information 
and evidence is needed to substantiate the claims for higher 
(compensable) ratings, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claims.  A March 2006 letter 
also advised the veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last 
readjudicated in October 2007. 

Additionally, the Board notes that this appeal arises from 
the veteran's disagreement with the initial ratings assigned 
following the grant of service connection for hypertension 
and for bilateral hearing loss.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 
(2007).  Further, the Board finds it pertinent that in the 
August 2007 letter (noted above), the veteran was 
specifically informed of the schedular criteria required for 
higher (compensable) ratings for both his service-connected 
hypertension and his service-connected bilateral hearing 
loss.  The August 2007 letter shows that the veteran had 
actual knowledge of the criteria that must be met for higher 
ratings to be awarded.  A remand for additional notification 
regarding criteria with which the veteran and his 
representative are already quite familiar would serve no 
useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
veteran's service medical records; post-service private 
treatment records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; post-service private treatment records; and 
VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 
Vet.App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

I.  Hypertension

A 10 percent rating is warranted for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
where diastolic pressure is predominantly 100 or more, or 
systolic pressure is predominantly 160 or more, or where the 
an individual has a history of diastolic pressure 
predominantly 100 or more and requires continuous medication 
for control.  A 20 percent rating requires diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned. 38 C.F.R. § 4.31.

The RO has assigned a noncompensable (0 percent) rating for 
hypertension, effective February 22, 2005 (the effective date 
of service connection).  

Private treatment records dated from August 2003 to January 
2006 show treatment for disorders including hypertension.  

For example, an August 2003 treatment report from the Family 
Practice, Woodbridge, noted that the veteran was seen for 
follow-up for his hypertension.  It was noted that he felt 
better since they had added Maxzide to his treatment.  A 
blood pressure reading of 136/86 was reported.  The 
assessment was hypertension.  A September 2003 treatment 
entry from such facility related a blood pressure reading of 
148/92.  A January 2004 entry noted a blood presser reading 
of 120/84.  A November 2004 treatment entry reported a blood 
pressure reading of 152/90 and there was a reference to a 
previous blood pressure reading of 160/100.  The impression 
included hypertension.  It was noted that adequacy of 
treatment needed to be established.  Another November 2004 
entry related blood pressure readings of 150/91 and 146/90.  
Subsequent treatment records showed continuing treatment for 
hypertension and related blood pressure readings ranging from 
131 to 153 systolic and from 73 to 93 diastolic.  

A February 2004 VA Gulf War examination report noted that the 
veteran served in the Marines from 1983 to 2003.  He 
indicated that he was diagnosed with hypertension ten years 
ago.  It was noted that there was no sequela and that the 
veteran had not suffered a cerebrovascular accident.  It was 
also reported that there were no eye findings, no 
cardiovascular findings, and that the veteran was well-
controlled on Atenolol and Valsartan for his hypertension.  
The examiner reported that the veteran's blood pressure 
readings were 130/90, times three.  The diagnoses included 
hypertension.  

Private treatment records from the Family Practice, 
Woodbridge, dated from March 2006 to February 2007, show 
continuing treatment for disorders including hypertension.  
Blood pressure readings ranged from 120 to 141 systolic and 
from 77 to 89 diastolic.  There were no diastolic pressure 
readings of 110 or more or systolic pressure readings of 200 
or more.  

The most recent September 2007 VA hypertension examination 
report noted that the veteran had been on medication for 
hypertension since the first Gulf War.  He stated that as 
long as he took his medication, his blood pressure was 
controlled.  He indicated that his medications were adjusted 
about a year ago and that his blood pressure had remained 
stable since that last adjustment.  It was noted that the 
veteran's current medications were Atenolol and Valsartan.  
It was also reported that the veteran did not have a history 
of any hospitalization or surgery related to hypertension and 
that he did not have any history of a traumatic injury to the 
heart.  He indicated that he did not have a history of 
hypertensive renal disease or epistaxis, headaches, or 
stroke/TIA, related to hypertension.  The examiner also noted 
that the veteran did not have a history of hypertensive 
cardiovascular disease.  The examiner indicated that 
continuous medication was needed to control the veteran's 
hypertension and that possible symptoms or complications 
including ankle or foot edema.  The examiner reported that 
the veteran's blood pressure readings were 130/80, 130/80, 
and 140/90.  The diagnosis was hypertension.  The examiner 
commented that hypertensive heart disease was not present.  
The examiner indicated that the veteran's hypertension had no 
significant effects on his occupation or his usual daily 
activities.  

Based on a review of the medical evidence, the Board finds 
that an increased rating to 10 percent (and no higher) is 
warranted for the veteran's service-connected hypertension 
under Diagnostic Code 7101.  The evidence shows that the 
veteran's hypertension requires continuous medication for 
control.  Additionally, a November 2004 treatment entry from 
the Family Practice, Woodbridge, referred to a blood pressure 
reading of 160/100.  The Board also notes that a review of 
the veteran's service medical records shows some treatment 
entries that indicated diastolic pressure readings of 100 or 
above.  As the veteran has been on continuous medication for 
control of his hypertension and there is some evidence of a 
history of diastolic pressure readings of 100 or more (albeit 
not necessarily a history of diastolic readings predominantly 
100 or more), and giving the veteran the benefit of the 
doubt, the Board finds that the veteran is entitled to a 10 
percent rating.  The Board observes that there are no blood 
pressure readings indicative of diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more, as required for a 20 percent rating under 
Diagnostic Code 7101.  Therefore, a rating in excess of 10 
percent is not warranted.  

For the reasons set forth above, a 10 percent rating for the 
veteran's service-connected hypertension is warranted.  As 
this is an initial rating case, consideration has been given 
to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  Staged ratings, however, are 
not indicated in the present case, as the Board finds the 
veteran's hypertension has continuously been 10 percent 
disabling since February 22, 2005, when service connection 
became effective.  

Thus, a higher rating to 10 percent, continuously since 
February 22, 2005, for hypertension is granted.  The Board 
has considered the benefit-of-the-doubt rule in making the 
current decision.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II.  Bilateral Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric Level I for essentially normal acuity, through 
numeric Level XI for profound deafness.  38 C.F.R. § 4.85.  

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86, but the veteran's test results do not meet the 
numerical criteria for such a rating.  In this regard, his 
pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are not 55 
decibels or more, nor are the average pure tone thresholds 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, in either ear.  Thus, application of 38 C.F.R. 
§ 4.86 is not warranted, and his bilateral hearing loss is to 
be rated by the usual method. 

The RO has assigned a noncompensable (0 percent) rating for 
bilateral hearing loss, effective February 22, 2005.  

Private treatment records dated from August 2003 to January 
2006 show that the veteran was treated for several disorders.  

A January 2006 VA audiological examination report noted that 
pure tone thresholds in the veteran's right ear were 35, 40, 
40, and 40 decibels at 1000, 2000, 3000, and 4000 Hertz.  The 
average pure tone threshold in the veteran's right ear was 39 
decibels and the speech recognition ability, using the 
Maryland CNC Test, was 100 percent.  Pure tone thresholds in 
the veteran's left ear were 25, 25, 25, and 25 decibels at 
the same frequencies.  The average pure tone threshold in the 
veteran's left ear was 25 decibels and the speech recognition 
ability, using the Maryland CNC Test, was 100 percent.  As to 
diagnoses, the examiner indicated that the audiological 
examination found a mild, essentially flat, sensorineural 
hearing loss in the veteran's right ear, and hearing within 
normal limits in his left ear.  The examiner indicated that 
speech recognition ability was within normal limits, 
bilaterally.  

Private treatment records dated from March 2006 to February 
2007 show continuing treatment for several disorders.  

The most recent September 2007 VA audiological examination 
report indicated that pure tone thresholds in the veteran's 
right ear were 35, 45, 40, and 40 decibels at 1000, 2000, 
3000, and 4000 Hertz.  The average pure tone threshold in the 
veteran's right ear was 40 decibels and the speech 
recognition ability, using the Maryland CNC Test, was 96 
percent.  Pure tone thresholds in the veteran's left ear were 
35, 30, 25, and 20 decibels at the same frequencies.  The 
average pure tone threshold in the veteran's left ear was 28 
decibels and the speech recognition ability, using the 
Maryland CNC Test, was 100 percent.  As to diagnoses, the 
examiner indicated that the veteran had mild to moderately 
severe sensorineural hearing loss in the right ear and normal 
to moderate sensorineural hearing loss in the left ear.  

The Board observes that the January 2006 VA audiological 
examination report rendered decibel averages and speech 
discrimination scores that correlate to auditory acuity Level 
I in the right ear and auditory acuity Level I in the left 
ear under Table IV of 38 C.F.R. § 4.85.  Using Table VII of 
38 C.F.R. § 4.85, the results warrant a 0 percent 
(noncompensable) rating under Diagnostic Code 6100.  

The Board notes that the most recent September 2007 VA 
audiological examination report also rendered decibel 
averages and speech discrimination scores that correlate to 
auditory acuity Level I in the right ear and auditory acuity 
Level I in the left ear under Table VI of 38 C.F.R. § 4.85.  
Using Table VII of 38 C.F.R. § 4.85, the results also warrant 
a 0 percent (noncompensable) rating under Diagnostic Code 
6100.  

Based on the reports during the period of the appeal, none of 
the veteran's hearing tests support findings that would 
warrant more than the assigned 0 percent (noncompensable) 
rating.  

This is an initial rating case, on appeal from the decision 
granting service connection.  The Board finds that there are 
no distinct periods of time, since the effective date of 
service connection, during which the veteran's bilateral 
hearing loss has been more than 0 percent disabling.  Thus 
"staged ratings" greater than a 0 percent rating are not 
warranted for any period of time since the effective date of 
service connection.  Fenderson, supra.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss.  However, applying the rating criteria to the 
audiological test results does not warrant a higher 
(compensable) rating.  The use of hearing aids does not 
affect the veteran's rating, as hearing tests are conducted 
without hearing aids.  38 C.F.R. § 4.85(a).  

As the preponderance of the evidence is against the claim for 
a higher (compensable) rating, the benefit-of-the-doubt rule 
does not apply, and the Board must deny the claim.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

A higher rating of 10 percent, but not greater, is granted 
hypertension, subject to the laws and regulations governing 
the disbursement of monetary benefits.  

An initial higher (compensable) rating for bilateral hearing 
loss is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


